Title: From Benjamin Franklin to Dumas, [12] August 1781
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir,
Passy, Augt. [12] 1781.
Inclos’d I send you a late Paper rec’d from Rhodeisland. You will see in it the advantages our Troops have gain’d in South Carolina. Later Advices directly from Philadelphia, say, that the Enemy have now nothing left in Georgia, but Savannah; in South Carolina, but Charlestown; nor in North Carolina but Wilmington. They are however in Force in Virginia, where M. de la Fayette has not sufficient Strength to oppose them till the arrival of the Reinforcements which were in March to join him from Maryland and Pensilvania.
In looking over my last to you, I apprehend I may have express’d myself perhaps a little too hardly of your Country: I foresee you will tell me that we have many Friends there, I once thought So too. But I was a little out of humour when I wrote, on understanding that no Loan could be obtained there for our Use, tho’ the Credit of this Kingdom was offered to be engaged for assuring the Payment, & so much is lent freely to our Enemies. You can best tell the Reason it will be well not to let my Letter be seen.
I am, ever, Dear Sir, Your faithful Friend, and humble Servant
B Franklin
M. Dumas
